Citation Nr: 0907722	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed to be a low back strain.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1963 
until February 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, in support of his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board -commonly referred to 
as a Travel Board hearing.


FINDING OF FACT

The Veteran's low back disorder did not initially manifest 
while he was in service or within one year of his discharge, 
nor is it otherwise attributable to his military service, 
including to an accident during his service involving a pole 
splitting.


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in February 
2006, the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The RO also issued that February 2006 VCAA notice 
letter prior to initially adjudicating his claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  It equally deserves mentioning 
that subsequent letters dated in April 2006 and January 2007 
also informed him of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

After providing the additional VCAA notice in April 2006 and 
January 2007, the RO has since gone back and readjudicated 
the Veteran's claim in the April 2007 statement of the case 
(SOC) and the March 2008 supplemental statement of the case 
(SSOC), including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication was inadequate, 
this timing error can be effectively "cured" by providing 
any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



So even if any deficiency is present concerning the notice or 
the timing of the notice, it is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined  
the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
and VA medical records, including the report of his July 2007 
VA Compensation and Pension Examination (C&P Exam) addressing 
the nature and etiology of his low back disability, which is 
the determinative issue in this appeal.  Although the Veteran 
previously asserted in a June 2007 statement written on a VA 
Form 9 that there were records missing from his file, more 
recently, in his September 2008 hearing testimony, he 
provided that while he had received treatment from private 
physicians, these records are not available.  And so, as he 
did not contend that any additional evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for a Low Back 
Disability

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain chronic conditions, including degenerative joint 
disease (i.e., arthritis), will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is that there 
must be competent evidence of the existence of the currently 
claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it).  Here, the Veteran's 
July 2007 VA C&P Exam provides a diagnosis of multilevel 
lumbar spondylosis with degenerative disc disease.  So there 
is no disputing that he has a low back disability.  
Therefore, the determinative issue is whether this disability 
is related to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Veteran asserts that he his low back disability is due to 
his military service, particularly an in-service incident in 
July 1965 involving a pole splitting and hitting him in the 
chest.  But lacking the necessary medical training and 
expertise, he is not competent to opine as to the etiology of 
his low back disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); and Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board sees that the Veteran's STRs document this in-
service incident involving the pole splitting and that this 
incident resulted in injury to his left lower anterior 
thorax.  However, the Board also sees that neither the 
Veteran's STRs nor his post-service medical records within 
one year of his discharge provide any competent evidence of 
in-service complaints or treatments relating to his back -
either in relation to this incident or any other.  That is, 
although the record establishes that the Veteran was injured 
in an accident while in service, there is no competent 
evidence of record to suggest that this incident involved any 
injury to his back.  Furthermore, during his discharge 
examination in February 1966, the Veteran reported that he 
had no recurrent back pain.  And, he also provided in his 
September 2008 hearing testimony that he had no back-related 
symptoms for eight to ten years following his discharge.  And 
so, the Board finds that the record does not establish that 
the Veteran suffered an in-service incurrence of back pain or 
injury, nor does it establish that the Veteran's low back 
disorder was manifest within a year of discharge.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see 38 C.F.R. 
§ 3.303(b); and see Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Hence, he is also not entitled to a presumption of 
in-service incurrence.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
and see 38 C.F.R. §§ 3.307, 3.309.

In July 2007, VA provided the Veteran a VA C&P Exam 
specifically to address the nature and etiology of his low 
back disability.  The report indicates that the examiner 
reviewed the Veteran's medical history and claims file.  And, 
the report also indicates that the examiner conducted an 
objective clinical evaluation of the Veteran's spine.

As to the Veteran's history, the examiner described the 
Veteran's in-service accident involving the pole as a fall, 
whereas the Veteran's testimony has been that the incident 
involving the pole was a splitting of the pole and his 
sustaining a chest injury.  However, this inconsistency is of 
no consequence, as there is nothing of record to suggest that 
this in-service injury involved any in-service symptoms or 
complaints relating to the Veteran's back.  Moreover, the 
examiner, the Veteran's STRs, and the Veteran's hearing 
testimony are consistent in suggesting that this incident 
resulted in symptoms and treatment relating to the Veteran's 
chest area -not his back.  

However, the report also notes that the Veteran reported 
having injured his back working off-shore in 1974 or 1975, 
following which he sought treatment for his back from a 
private physician.  He also noted the Veteran's assertion 
that this physician told him that he had a chipped vertebra 
which allowed the disk to protrude, thereby causing numbness 
in his left leg and that this private physician attributed 
this condition to the Veteran's in-service accident involving 
the pole.  However, the examiner also noted that the Veteran 
stated that the records relating to this treatment are 
unavailable.  The Court has held that the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

As to the etiology of the Veteran's low back disability, the 
VA examiner noted that there is no documentation of any back 
symptoms in service and that there is a post-service back 
injury relating to the off-shore accident.  In conclusion, he 
opined that the Veteran's current low back disability is less 
likely than not associated with the Veteran's military 
service and that to opine otherwise would require resorting 
to mere speculation.

There is no competent medical evidence refuting this 
unfavorable opinion as to the etiology of the Veteran's low 
back disability.  The opinion is well-reasoned and based on 
an objective clinical evaluation of the Veteran and an 
independent review of his claims file.  So the opinion has 
the proper factual foundation and, therefore, is entitled to 
a lot of probative weight, especially since, again, it is 
uncontroverted.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a low back disability, claimed as low 
back strain, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


